§§

Case 1:19-Cv-00577 Document 1-1 Filed 03/01/19 Page 1 of 15

SuPERIoR CouRT oF 'rHE DIs'rRIcT oF CoLuMBIA F\LEG

PROBATE DIVISION - ` FDEOCKETED

ma 3'|;§“4* '- FEBS&S 2019
201 1132
WESLEY cLARKE "'“"ed t° JAMES M BEE ~__*_’ AN NiED
1629 K street N.W., ste. 300 Es=are °f-__‘i___ 99lsler 01 vvu\s
Washington, D.C. 20006 Omce Oi “eg:e probate Division

 

Plaintiff
vs.
BERKELEY ASSURANCE CORPORAT|ON
c/o DEGAN BLANCHARD and NASH

400 Poydras Street, ste. 2600
New Or|eans, LOUIS|ANA 70130

Defendant

 

SUMMONS
To the above named Defendant:

You are hereby summoned and required to serve an Answer to the attached Comp|alnt, either
personally or through an attorney, within twenty (20) days after service of this summons upon you,
exclusive of the day of service. A copy of the Answer must be mailed to the attorney for the party
plaintiff who ls suing you. The attomey’s name and address appear below. If plaintiff has no attorney,
a copy of the Answer must be mailed to the plaintiff at the address stated on this Summons. A copy of
the Answer must also be mailed to each of the other parties named on the compialnt.

Fi|e the Answer with the Court either before service or within five (5) days after you have
served it. The Answer must be filed in Room 314, Bui|dlng A, 515 Flith Street, Northwest between
8:30 a.m. and 5:00 p.m., Mondays through Frldays but not Saturdays, Sundays or holidays.

IMPDRTANT: IF YOU FAIL TO SERVE AND FILE AN ANSWER WITHIN THE T!ME
STATED ABOVE, OR IF, AF|'ER YOU ANSWER, YOU FAIL TO APPEAR AT ANY TIME THE CDURT
NOTIFIES YOU T0 DO SO, A JUDGMENT BV DEFAULT MAY BE ENTERED AGAINST YCU FOR
MONETARY DAMAGES OR 0THER RELIEF DEMANDED IN THE COMPLAINT. IF THIS OCCURS,
YOUR WAGES MAV BE ATI'ACHED OR WI'I`HHELD OR FERSONAL PRCPERTY OR REAL ESTATE
YOU OWN MAY BE TAKEN AND SOLD TO FAY THE JUDGMENT. IF YOU INTEND TD OPPOSE
THI$ ACTION, DO NOT FAIL TD AN$WER WITHIN THE REQUIRED TIME.

If you wish to talk to a iawyer, and need information regarding obtaining one, you may wish to
contact the Lawyer Referrai Service of the D.C. Bar (202-331-4365). If you feel that you cannot
afford to pay a fee to a iawyer, promptly contact one of the offices of the Lega| Aid Society (202-628-
1161) or the Neighborhood Legai Services (202-682-2700) for heip.

Reglster of Wi||s

Ww% la w Cierk o the Probate D|vislon

Name of Pialntlfi’s Attorney

 

 

 

 

 

 

WESLEY CLAFiKE D ty clerk
1629 K Sireet, Sle. 300 Wash., D.C. 20006 l
Date: Q-’§ 10 |q
Address
(202) 257 9730
Te|ephone

March 2012 - iZlO.lO.vZ

i

i'li

Case 1:19-Cv-00577 Document 1-1 Filed 03/01/19 Page 2 of 15

Superior Court of the District of Co|umbia

PROBATE DlVlSlON
PLAINTIFF zolq Lit 06000§|
Wesley L. Clarke, Esq. linked to
1629 K Street, ste. 300 2013 ADM 1132

Washington, D.C. 20006

Vs.

Berkeley Assurance Corporation
c/o

DEGAN, BLANCHARD & NASH
400 Poydras Street, Suite 2600

New Or|eans, Louisiana 70130

M’,?
9/§//?
MT
c,@i?
we

Case 1:19-cv-OO577 Document 1-1 Filed 03/01/19 Page 3 of 15

COMPLAINT FOR ill UNWARRANTED DENIAL OF CLAIM
121 FAILURE TO CONDUCT A REASONABLE INVESTIGATION OF CLAIM

The plaintiffs, WESLEY L. CLARKE, had a Lawyers Professional Liability policy with Berkeley

Assurance Company, policy number VUMC0104491.

Pursuant to allegations from a report of the Auditor Master, the plaintiff filed a claim with the
Insurance Company. The policy contains a limit of liability of $250,000, subject to a $5,000. Per claim

deductible

On October 24"‘, 2017, the plaintiff filed a claim with the Insurance Company, On November 21,
2017, that claim was unjustly denied. P|aintiff, Wesley L. Clarke complains against Defendant Berkeley

Assurance Company as follows

J`URISDICTION

1. Jurisdiction of this Court is founded on D.C. SCR-PD RULE 107 (2001 ed.) and DC. Code 20-

107 (a).

ill

Case 1:19-cv-OO577 Document 1-1 Filed 03/01/19 Page 4 of 15

ALLEGATIONS COMIVION TO ALL COUNTS

In January 2014, the Plaintiff obtained a Lawyers Professional Liability policy with Plaintiffs
Berkeley Assurance Company.

ln October 2017, due to certain allegations in the in connection with an Auditor Master Report in
the case ofJames R. McBee, 2013 ADM l 132., the Plaintifff'rled a claim on that policy with
Berkeley Assurance.

On November 215‘, 2017, the Defendant sent a Declination of Coverage letter based upon the
Auditor Master Repor't.

However, Pursuant to Superior Court Rues 50,(f)(4), “the Court must decide de novo all

objections to conclusions of law made or recommended by a master.

COUNT 1
BREACH OF CONTRACT
Plaintiffs repeat and reallege the allegations contained in Paragraph l through 5 of the Complaint
as though fully plead herein.
The Professional Liability Poiicy was effective at the time of declination.
There was ultimately a Judgement entered against the plaintiff in the amount of some
$200,000.00 for damages and attorney fees due to the lack of Defense pursuant to the policy.

This Judgment constitutes damages on the part of the Plaintiff.

1 11

10.

11.

12.

13.

14.

15.

Case 1:19-cv-OO577 Document 1-1 Filed 03/01/19 Page 5 of 15

COUNT ll
BAD FAITH

Plaintiffs repeat and reallege the allegations contained in Paragraph l through 5 of the Complaint
as though fully plead herein.
The Professional Liability Policy was effective at the time of declination.
The Plaintiff brought the legal arguments regarding the de novo review to the attention of the
lnsurance Company, and they still refused to honor the claim.
The decision not to honor the claim was made in bad faith because there was no independent

investigation prior to the denial and the Berkeley’s conclusion was contrary to the law.

COUNT III
DECLARATORY JUDGMENT
Plaintiffs repeat and reallege the allegations contained in Paragraph l through 5 of the Complaint
as though fully plead herein.
Plaintiff seeks a declaration that the Professional Liability Policy provides full insurance

coverage for all damages to the insured.

1 11

Case 1:19-cv-OO577 Document 1-1 Filed 03/01/19 Page 6 of 15

CLA[M FOR RELlEF

WHEREFORE, Plaintiff prays to the Honorable Court to issue an Order:

l. Compelling Berkeley Assurance Corporation to honor the claim which was made on the policy;

2. Enter Judgement against Berkeley Assurance Corporation in the amount of the Judgment in the
McBee matter plus the amount of any postjudgment interest or fees, reasonable attomey’s fees,
and costs.

3. Order Punitive damages.

4. Granting such other and further relief as the Court considers just and proper.

 

 

Signature of Attomey
Wesley L. Clarke

1629 K Sb’eet, NW Suite 300
Washington, DC 20006
202.257.9730

DC Bar: 474594

1 '11

Case 1:19-cv-OO577 Document 1-1 Filed 03/01/19 Page 7 of 15

VERIFICATION
I, Wesley Clarke,, being duly swom, on oath, depose and say that I have read the foregoing amended
pleading by me subscribed and that the facts therein stated are true to the best of my knowledge,

information and belief.

 

Wr§s)cEY CLARKE

g/H

Subscribed to an sworn to before me this f day ofFebruary 2019.

anew

wade

1111

Case 1:19-cv-OO577 Document 1-1 Filed 03/01/19 Page 8 of 15

In re: McBEE

Verifled Complaint

CERTIFICATE OF SERVICE
l, WESLEY L. CLARKE, hereby certify that a copy of the foregoing Verifred Complaint will be
served by hand or by certified mail return receipt requested pursuant to DC Code §§ 13-423 and 431

(a)(3) o the following interested parties listed below. This service will have been effectuated on the
//

5 day of JMZOW.
/Q(r'>y
William McBee
c/o Robert Bunn

910 17th Street, N.W., ste. 800
Washington, D.C. 20006

Champion Mortgage Company
P.O. Box 40724
Lansing, MI 48901

ML,

111

Case 1:19-cv-OO577 Document 1-1 Filed 03/01/19 Page 9 of 15

PROBATE DIVISION, OFFICE OF THE REGISTER OF WILLS
SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
515 5'h Street, Third Floor, Washington, DC, 20001

 

ANNE MEISTER
Regisier of Wills

WESLEY CLARKE

Plaintiff Case No. 20l9 LlT 000004
Vs

BERKELEY ASSURANCE
CORPORAT[ON

Defendant

INITIAL ORDER & NOTICE OF PROPOSED SCHEDULE OF EVENTS

Pursuant to D.C. Code, sec. 11-906, Rule l(f) of the District of Columbia Superior Court Rules of the

Probate Division, and Rule 16 of the District of Columbia Rules of Civil Procedure, it is hereby
ORDERED as follows:

(1) Effective this date, February 5, 2019, this case is assigned to the individual calendar designated below
All future filings in this case shall bear the Judge’s name beneath the case number in the caption.

(2) Within 60 days of the filing of the complaint, plaintiff must file proof of service on each defendant:
copies of the Summons, the Complaint, and this Ordcr. As to any defendant for whom such proof of
service has not been filed, the complaint will be dismissed without prejudice for want of prosecution
unless the time for serving the defendant has been extended as provided in SCR-Civ. 4(m).

(3) Within 20 days of service as described above, except as otherwise noted in SCR-Civ. 12, each
defendant must respond to the complaint by filing an answer or other responsive pleading As to the
defendant Who has failed to respond, a default and judgment will be entered unless the time to respond
has been extended as provided in SCR-Civ. 55(a).

(4) At the time and place noted below, all counsel and unrepresented parties shall appear before the
assigned judge at the Initial Scheduling and Settlement Conference to discuss the possibilities of
settlement and to establish a schedule for the completion of all proceedings, including mediation. This
order is the only notice that parties and counsel will receive concerning this conference.

(5) The conference may be continued upon motion filed under SCR-Civ. 16(k).

Chief Judge Robert E. Morin

Case Assigned to: Judge MAURICE ROSS
Initial Conference: 10:30 am. Wednesdav, Mav 15. 2019
Location: Courtroom A-51
515 5th Street, N.W.
Building A, Third FloorWASH[NGTON, DC 20001

Page l Of 7 SCHORD.doc

1 '11`

Case 1:19-cv-OO577 Document 1-1 Filed 03/01/19 Page 10 of 15

PROPOSED SCHEDULE OF EVENTS

The Court will issue a Scheduling Order at the Initial Scheduling and Settlernent Conference with your
official notice of dates and required Court appearances Based upon the date of filing of the complaint,
the following is the proposed schedule of events being submitted to the Court.

 

Date of filing of complaint

M

 

Deadline for filing proof of service
(60 days from filing of complaint)

L/OG_/M

 

Date of scheduling conference
(within 90-120 days of filing of complaint)

05/15/2019

 

Deadline for discovery requests
(within 125 days of filing of complaint)

06/1 0/201 9

 

Exchange of witness list
(within 125 days of filing of complaint)

0_6/£)£.2_0§

 

Proponent’s expert list with statements (Rule 26(b)(4))
(within 132 days of filing ofcomplaint)

06/17/2019

 

Opponent’s expert list with statements (Rule 26(b)(4))
(within 146 days of filing of complaint)

07/01/2019

 

Discovery closes
(within 160 days of filing of complaint)

07/15/201 9

 

Deadline for filing all motions (except trial motions such as motion in limine,
motion to bifurcate trial, other motion respecting the conduct of trial) (within
174 days of filing of complaint)

M

 

Deadline for meeting in person by attorneys for each party and any
unrepresented parties for the purposes outlined in SCR-Civ. l6(c) (see attached)
(within 213 days of filing of complaint)

If parties cannot agree upon a meeting location, the meeting shall be held at
9:00AM in Probate Division, 515 5"' Street, NW, Room 311, Washington, DC
20001.

MM

 

 

Deadline for filing trial motions (motion in limine, motion to bifurcate trial,
other motion respecting the conduct of trial)
(within 227 days offiling of complaint)

M

 

Deadline for filing joint pretrial statement with the Court. The joint pretrial
statement shall comply with SCR-Civ. l6(c) (see attached).

(NOTE: statement must be joint and signed by attorneys for each party and any

unrepresented party. Separate statements are not acceptable for filing). (within
234 days of filing of complaint)

09/27/2019

 

Mediation (within 248 days of filing of complaint)

To be set at scheduling conference

 

Pretrial conference
(within 262 days of` filing of complaint)

To be set at scheduling conference

 

NOTE: One year from date of filing of complaint

 

g;/os/zozo

 

 

Page 2 Of 7

SCHORD.doc

1 '11*

Case 1:19-cv-OO577 Document 1-1 Filed 03/01/19 Page 11 of 15

SCR-Civil 16. Pretrial conferences; scheduling; management

(a) Applicability.
With the exception of cases assigned to the magistrate judge under Rule 40-III or, unless otherwise
ordered by the judge to whom the case is assigned, the provisions of this Rule shall apply to all civil

actions and to all small claims actions and landlord-tenant actions certified to the Civil Division for jury
trial.

(b) Initial scheduling and settlement conference.

In every case assigned to a specific calendar or a specific judge, an initial scheduling and settlement
conference shall be held as soon as practicable after the complaint is filed, At that conference the judge
will ascertain the status of the case, explore the possibilities for early resolution through settlement or
alternative dispute resolution techniques, and determine a reasonable time frame for bringing the case to
conclusion. After consulting with the attorneys for the parties and with any unrepresented parties, the
judge will place the case on one of several alternative time tracks and will enter a scheduling conference
order which will set dates for future events in the case. No attorney need appear in person for the
scheduling conference if a praecipe conforming to the format of Civil Action Form 113 (Praecipe
Requesting Scheduling Order) signed by all attorneys is filed no later than fourteen days prior to the
scheduling conference date consenting to the entry by the Court of a track one or track two scheduling
order outside their presence provided that the praecipe certifies that the case is at issue, all parties are
represented by counsel, there are no pending motions and the praecipe is accompanied by an addressed
envelope or mailing label for each attorney delivered with a copy to the assigned judge's chambers
Neither addressed envelopes nor mailing labels need be provided for documents filed under the Court's
electronic filing prograrn. The order will generally include dates for the following events:,

(1) Deadline for discovery requests:
No interrogatories, requests for admission, requests for production or inspection, or motions for
physical or mental examinations may be served after this date. Only party depositions ad

testificandum and nonparty depositions duces tecum or ad testificandum may be noticed after this
date.

(2) Exchange lists of fact witnesses:
On or before this date, each party must file and serve a listing, by name and address, of all fact
witnesses known to that party, including experts who participated in, and will testify about,
pertinent events. No witness may be called at trial, except for rebuttal or impeachment purposes,
unless he or she was named on the list filed by one of the parties on or before this date or the
calling party can establish that it did not learn of the witness until after this date.

(3) Proponent's Rule 26(b)(4) statement:
By this date a statement comporting with Rule 26(b)(4) must be filed and served by any proponent

of an issue (a party asserting a claim or an affirmative defense) who will offer an expert opinion on
such an issue.

(4) Opponent's Rule 26(b)(4) statement

By this date a statement comporting with Rule 26(b)(4) must be filed and served by any opponent
who Will offer an expert opinion on such an issue.

(5) All discovery closed:

After this date, no deposition or other discovery may be had, nor motion relating to discovery
filed, except by leave of court.

Page 3 Of 7 SCHORD.doc

14'11`

Case 1:19-cv-OO577 Document 1-1 Filed 03/01/19 Page 12 of 15

(6) Deadline for filing motions:

All motions must be filed by this date, except as provided in paragraphs (b)(5) and (d) of
this Rule.

The scheduling conference order may also set dates for the joinder of other parties and amendment of
pleadings, the completion of certain discovery, the filing of particular motions and legal memoranda,
and any other matters appropriate in the circumstances of the case. The order will also ordinarily specify
a date by which dispositive motions will generally be decided, a time period in which mediation or other

alternative dispute resolution proceedings will be held, and a time period in which the final pretrial and
settlement conference will be held.

All counsel and all parties must take the necessary steps to complete discovery and prepare for trial
within the time limits established by the scheduling order. The scheduling order may not be modified
except by leave of court upon a showing of good cause; stipulations between counsel shall not be
effective to change any deadlines in the order without court approval, provided, however, that any date
in the scheduling order except for the date of court proceedings (e.g., status hearings, ex parte proofs,
ADR sessions, pretrials and trials) may be extended once for up to 14 days upon the filing and delivery
to the assigned judge of a praecipe showing that all parties Who have appeared in the action consent to
such extension Any motion to further modify a date so extended must recite that the date in question
was previously extended by consent and must specify the length of that extension

(c) Meeting three weeks prior to pretrial conference.

Not less than three weeks prior to the pretrial conference, at least one of the attorneys who Will conduct
the trial for each of the parties, and any unrepresented parties, shall meet. If such persons are unable to
agree on other arrangements the meeting shall be held at 9:00 a.m. at the Courthouse on that day which
is three weeks prior to the date of the pretrial conference, The participants in the meeting shall spend
sufficient time together to thoroughly discuss the case and shall make a good faith effort to reach
agreement on the following matters:

(1) the formulation and simplification of the issues, including the elimination of frivolous claims or
defenses;

(2) the necessity or desirability of amendments to the pleadings;

(3) the possibility of obtaining admissions of facts and of documents which will avoid unnecessary

proof, stipulations regarding the authenticity of documents, and advance rulings from the court on
the admissibility of cvidence;

(4) the avoidance of unnecessary proof and of cumulative evidence;

(5) the identification of witnesses and documents;

(6) the advisability of referring matters to a commissioner or master;

(7) settlement of the case or the use of alternative dispute resolution procedures to resolve the dispute;

(8) the form and substance of the pretrial order;

(9) the disposition of pending motions;

(10) the need for adopting special procedures for managing potentially difficult or protracted actions

that may involve complex issues, multiple parties, difficult legal questions, or unusual proof
problems; and

(11) such other matters as may aid in the disposition of the action.
At this meeting each party shall provide to all other parties copies of all documentary exhibits which that
party may offer at trial; affixed to each exhibit shall be a numbered exhibit sticker and the exhibits shall

be identified, by exhibit nurnber, on an index provided with the exhibits Each party also shall make all
non-documentary exhibits available for examination by other parties at or before this meeting

Page 4 Ol" 7 SCHORD.doc

111

Case 1:19-cv-OO577 Document 1-1 Filed 03/01/19 Page 13 of 15

(d) Two Weeks prior to pretrial conference
Two weeks before the pretrial conference, each party shall file with the Court, serve on all other parties
and deliver to the assigned judge in accordance With the provisions of SCR Civil 5(e) any motion in

limine, motion to bifurcate, or other motion respecting the conduct of the trial which a party wishes to
have the Court consider.

(c) One week prior to pretrial conference

One week prior to the pretrial conference, the parties shall file with the Court and deliver to the assigned
judge in accordance with the provisions of SCR Civil 5(e) a joint pretrial statement which shall include a
certification of the date and place of the meeting held pursuant to paragraph (c) of this Rule, shall be in a
form prescribed by the Court, and shall also include the following items:

(1) A list of any questions which the parties desire to propound, or have propounded, on voir dire;

(2) A list, by number, of those instructions contained in Standardized Civil Jury lnstructions for the
District of Columbia Which the parties wish the Court to give;

(3) The complete text of any jury instruction not found in Standardized Civil Jury Instructions for the
District of Columbia which the parties wish to have given;

(4) Any verdict form, other that [than] a general verdict, which the parties wish the Court to utilize,
including any special interrogatories to be answered by the jury; and

(5) Any objections and suggestions for alternative language that a party may have to the voir dire
questions, jury instructions, verdict form, or SCR Civ. l6(d) pretrial motions submitted by any
other party. Objections, if any, by a party to the exhibits submitted by any other party also must be
made at this time as part of the joint pretrial statement A party raising an objection to an exhibit of
another party shall attach to the statement of objection a copy of the exhibit to which the objection
is made. The Court will not consider any objection or alternative language Which is filed beyond
the time frames prescribed by this Rule unless the party making the objection or suggestion can
establish that the objection or suggestion could not, for reasons beyond that party's control, be
timely filed. Except for plaintiffs rebuttal case or for impeachment purposes, no party may offer at
trial the testimony of any witness not listed in the pretrial statement of the parties, nor any exhibit
not served as required by this Rule, Without leave of court.

(f`) Pretrial and settlement conference
The lead counsel who will conduct the trial for each of the represented parties, and, unless excused by
the judge for good cause shown, all parties shall attend the pretrial and settlement conference Such
counsel and unrepresented parties must bring to the conference their trial exhibits, copies of which were
served on other parties pursuant to paragraph (d) of this Rule, lf any party proposes to offer more than
15 exhibits at trial, that party's exhibits shall be arranged as follows:
(i) In nonjury trials, the original exhibits, with numbered exhibit stickers affixed, shall be placed in
a loose leaf, three-ring notebook with tabbed divider pages At the front of the notebook shall be an
Exhibit Summary Forrn (copies of which are available in the Clerk's Office) describing each exhibit
by number.

(ii) In jury trials, the notebook shall contain copies of all the exhibits; the original exhibits, with
stickers affixed, shall be placed in a folder, in numerical order, along with the original Exhibit
Summary Form.

The conference will generally be held by the judge who will preside at trial and will not be recorded
unless the judge orders that the conference be recorded in chambers or conducted and recorded in open
court. If settlement of the case carmot be achieved within a reasonable time, the judge will discuss with
those attending the conference the pretrial filings of the parties and such of the matters set forth in
paragraph (c) hereof as may be pertinent and will set a trial date for the case.

Pnge 5 of 7 scHoRD.doc

111

Case 1:19-cv-OO577 Document 1-1 Filed 03/01/19 Page 14 of 15

(g) Pretrial order.

Af`ter the pretrial conference, an order shall be entered reciting the action taken. lnsofar as possible, the
Court will resolve all pending disputes in the pretrial order. With respect to some matters, it may be
necessary to reserve ruling until the time of trial or to require additional briefing by the parties prior to
trial. Exhibits, the authenticity of Which is not genuinely in dispute, will be deemed authentic and the
offering party will not be required to authenticate these exhibits at trial, The pretrial order may set limits
with respect to the time for voir dire, opening statement, examination of witnesses, and closing argument
and may also limit the number of lay and expert Witnesses who can be called by each party. The pretrial
order shall control the further course of the action unless modified by a subsequent order. The pretrial
order may be modified at the discretion of the Court for good cause shown and shall be modified if
necessary to prevent manifest injustice

(h) Establishment of trial dates.

On any date for which the case has been set for trial, the parties and their counsel must be prepared to
commence the trial on that date or on any of the two succeeding court days in the event that their case
must trail completion of the proceeding [preceding] trial on the judge's calendar.

(i) Other scheduling or status conferences
In addition to the initial scheduling and settlement conference and the pretrial and settlement conference,
the Court may in its discretion order the attorneys for the parties and any unrepresented parties to appear
before it for other conferences for such purposes as

(1) Expediting the disposition of the action;

(2) Establishing continuing control so that the case will not be protracted because of lack of

management;

(3) Disoouraging Wasteful pretrial activities‘,

(4) Improving the quality of the trial through more thorough preparation;

(5) Facilitating the settlement of the case; and

(6) Addressing any other matters appropriate in the circumstances of the case.

(j) Authority of counsel; attendance of parties and principals

At least one of the attorneys for each party participating in any conference before trial, or in the meeting
described in paragraph (c) hereof, must have authority to enter into stipulations, to make admissions
regarding all matters that the participants may reasonably anticipate may be discussed, and to participate
fully in all settlement discussions Unless excused by the judge for good cause shown, all parties and
any person not a party whose authority may be needed to settle the case must attend any pretrial

conference conducted pursuant to paragraph (f`) of this Rule and any alternative dispute resolution
session ordered by the Court.

(k) Continuances.

No conference provided for in this Rule shall be continued except by order of the judge upon a showing
of specific and sufficient reasons why the applicant cannot attend the conference as scheduled or will not
be able by the scheduled date to report to the Court the information required by this Rule, Except for
applications based on circumstances arising thereafter, application for such continuance must be made to
the judge not less than 30 days before the conference sought to be continued. Until an order granting a
continuance is docketed, the case shall remain set for conference on the original date.

Page 6 Of` 7 SCHORD.doc

14'11`

Case 1:19-cv-OO577 Document 1-1 Filed 03/01/19 Page 15 of 15

(l) Sanctions.

lf a party or a party's attorney fails to obey a scheduling or pretrial order, or fails to appear at a
Scheduling or pre-trial conference, or is substantially unprepared to participate in the conference, or fails
to participate in good faith or has otherwise not complied with the requirements of this Rule, the Court,
upon motion or its own initiative, may make such orders with regard thereto as are just, including any of
the orders provided in Rule 37(b)(2)(B), (C), and (D). In lieu of or in addition to any other sanction, the
court shall require the party or the attorney representing the party, or both, to pay the reasonable
expenses, including attorneys' fees, incurred because of any noncompliance with this Rule unless the
Court finds that the noncompliance was substantially justified or that other circumstances make an
award of expenses unj ust.

Page 7 Of 7 SCHORD.doc

1 '11

